Exhibit 10.6 KELLY SERVICES, INC. THE FOREIGN SUBSIDIARY BORROWERS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of dECEMBER 5, 2016 JPMORGAN CHASE BANK, N.A., as Agent and THE LENDERS PARTY HERETO JPMORGAN CHASE BANK, N.A., as LEAD Arranger AND SOLE BOOK RUNNER U.S. BANK, N.A., AS SYNDICATION AGENT PNC BANK, N.A., AS DOCUMENTATION AGENT TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS 1 Defined Terms. 1 ARTICLE II. THE CREDITS 31 Commitments. 31 Repayment of Loans; Evidence of Debt; Types of Advances. 33 Procedures for Borrowing. 34 Termination or Reduction of Commitments; Increase of Commitments. 35 Determination of USD Amounts. 38 Facility and Agent Fees. 38 Optional and Mandatory Principal Payments on All Loans. 38 Conversion and Continuation of Outstanding Advances. 39 Interest Rates, Interest Payment Dates; Interest and Fee Basis. 39 Rates Applicable After Default. 40 Pro Rata Payment, Method of Payment. 40 Telephonic Notices. 41 Notification of Advances, Interest Rates, Prepayments and Commitment Reductions. 41 Lending Installations. 41 Non-Receipt of Funds by the Agent. 41 Swing Line Loans. 42 Defaulting Lenders. 43 Advances to be made in Euro. 45 Facility LCs. 45 [Intentionally Reserved]. 49 Collateral Security; Further Assurances. 49 ARTICLE III. CHANGE IN CIRCUMSTANCES, TAXES 51 Increased Costs. 51 Market Disruption and Alternate Rate of Interest. 52 Availability of Types of Advances. 52 Funding Indemnification. 53 Lender Statements; Survival of Indemnity. 53 Taxes. 53 Mitigation Obligations; Replacement of Lenders. 56 ARTICLE IV. CONDITIONS PRECEDENT 57 Closing Conditions. 57 Each Advance. 59 ARTICLE V. REPRESENTATIONS AND WARRANTIES 59 Corporate Existence and Standing. 59 Authorization and Validity. 59 No Conflict; Government Consent. 59 Financial Statements. 60 Material Adverse Change. 60 Taxes. 60 Litigation and Contingent Obligations. 60 Subsidiaries. 60 i ERISA. 60 Accuracy of Information. 61 Regulations T, U and X. 61 Compliance With Laws. 61 Plan Assets; Prohibited Transactions. 61 Environmental Matters. 61 Investment Company Act. 61 Foreign Subsidiary Borrowers. 61 Ownership of Properties. 62 Reportable Transaction. 62 Purpose of Loans. 62 Anti-Corruption Laws and Sanctions. 62 EEA Financial Institutions. 62 ARTICLE VI. COVENANTS 63 Financial Reporting. 63 Use of Proceeds. 63 Notice of Default. 64 Conduct of Business. 64 Taxes. 64 Insurance. 64 Compliance with Laws. 64 Maintenance of Properties. 64 Inspection. 64 Merger. 65 Sale of Assets. 65 Indebtedness. 65 Liens. 66 Affiliates. 67 Financial Contracts. 67 Restricted Payments. 67 Investments and Acquisitions. 68 Additional Covenants. 68 Financial Covenants. 69 ARTICLE VII. DEFAULTS 69 ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES 71 Acceleration; Facility LC Collateral Account. 71 Amendments. 72 Preservation of Rights. 74 ARTICLE IX. GUARANTEE 74 Guaranty. 74 Guaranty of Payment. 75 No Discharge or Diminishment of Guaranty. 75 Defenses Waived. 75 Rights of Subrogation. 76 Reinstatement; Stay of Acceleration. 76 Information. 76 Termination. 76 ii Taxes. 76 Maximum Liability. 77 Contribution. 77 Liability Cumulative. 77 Keepwell. 77 ARTICLE X. GENERAL PROVISIONS 78 Survival of Representations. 78 Governmental Regulation. 78 Taxes. 78 Headings. 78 Entire Agreement. 78 Several Obligations; Benefits of this Agreement; Violation of Law. 78 Expenses; Indemnification. 79 Numbers of Documents. 79 Accounting. 79 Severability of Provisions. 79 Nonliability of Lenders. 79 Confidentiality. 80 Nonreliance. 81 Effective Date of this Agreement. 81 Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 82 ARTICLE XI. THE AGENT 82 Appointment; Nature of Relationship. 82 Powers. 82 General Immunity. 83 No Responsibility for Loans, Recitals, etc. 83 Action on Instructions of Lenders. 83 Employment of Agents and Counsel. 83 Reliance on Documents; Counsel. 83 Agent's Reimbursement and Indemnification. 84 Notice of Default. 84 Rights as a Lender. 84 Lender Credit Decision. 84 Successor Agent. 84 Delegation to Affiliates. 85 Arranger, Syndication Agents and Documentation Agents. 85 Execution of Collateral Documents. 85 Collateral Releases. 85 Collateral; Reports. 86 Credit Bidding. 87 ARTICLE XII. SETOFF; ADJUSTMENTS AMONG LENDERS 88 Setoff. 88 Ratable Payments. 88 ARTICLE XIII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 88 Successors and Assigns. 88 ARTICLE XIV. NOTICES 91 iii Notices. 91 ARTICLE XV. COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION 93 Counterparts; Effectiveness. 93 Electronic Execution of Assignments. 93 ARTICLE XVI. CHOICE OF LAW, CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL, JUDGMENT CURRENCY 93 CHOICE OF LAW. 93 WAIVER OF JURY TRIAL. 93 Submission To Jurisdiction; Waivers. 93 Acknowledgments. 94 Power of Attorney. 94 Judgment. 94 USA PATRIOT Act 95 EXHIBITS EXHIBIT A - PRICING SCHEDULE EXHIBIT B - JOINDER AGREEMENT EXHIBIT C - REVOLVING CREDIT NOTE EXHIBIT D - NOTICE OF DRAWDOWN EXHIBIT E - OPINION OF COUNSEL EXHIBIT F - COMPLIANCE CERTIFICATE EXHIBIT G - ASSIGNMENT AGREEMENT EXHIBIT H – ALTERNATE CURRENCY ADDENDUM SCHEDULES SCHEDULE 1.1(a) COMMITMENTS SCHEDULE 1.1(b) EXISTING LETTERS OF CREDIT SCHEDULE 1.1(c) FOREIGN SUBSIDIARY BORROWERS SCHEDULE 1.1(d) INACTIVE SUBSIDIARIES SCHEDULE 2.16 SWING LINE LOAN NOTICE SCHEDULE 5.7 LITIGATION SCHEDULE 5.8 SUBSIDIARIES SCHEDULE 6.12 EXISTING INDEBTEDNESS SCHEDULE 6.13 EXISTING LIENS SCHEDULE 6.17 EXISTING INVESTMENTS iv THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of December 5, 2016, among KELLY SERVICES, INC. , a Delaware corporation (the “ Company ”), the FOREIGN SUBSIDIARY BORROWERS (as hereinafter defined) from time to time parties hereto (together with the Company, the “ Borrowers ”), the SUBSIDIARY GUARANTORS (as hereinafter defined) from time to time parties hereto, the Lenders, and JPMORGAN CHASE BANK, N.A. , a national banking association with its main office in Chicago, Illinois, as administrative agent for the Lenders (in such capacity, the “Agent”). WHEREAS, the Borrowers, the lenders party thereto and the Agent executed an Amended and Restated Credit Agreement dated as of March 31, 2011, as amended (the “Existing Credit Agreement”), which Existing Credit Agreement amended and restated that certain Credit Agreement dated as of September 28, 2009, as amended; WHEREAS, the Borrowers, the Lenders and the Agent wish to amend and restate the Existing Credit Agreement in its entirety as set forth herein; and NOW, THEREFORE, in consideration of the mutual agreements, provisions and covenants contained herein, the parties agree, subject to the fulfillment of the conditions precedent set forth in Section 4.1, that the Existing Credit Agreement is hereby amended and restated in its entirety as follows: ARTICLE I. DEFINITIONS Defined Terms . As used in this Agreement, the following terms shall have the following meanings: “ Acquisition ” means any transaction, or any series of related transactions, consummated on or after the date of this Agreement, by which the Company or any of its Subsidiaries (i) acquires any going business or all or substantially all of the assets of any firm, corporation, partnership, limited liability company or other business entity, or division thereof, whether through purchase of assets, merger or otherwise or (ii) directly or indirectly acquires (in one transaction or as the most recent transaction in a series of transactions) at least a majority (in number of votes) of the securities of a corporation which have ordinary voting power for the election of directors (other than securities having such power only by reason of the happening of a contingency) or a majority (by percentage or voting power) of the outstanding ownership interests of a partnership or limited liability company. “ Additional Covenant ” shall mean any affirmative or negative covenant or similar restriction applicable to the Company or any Subsidiary (regardless of whether such provision is labeled or otherwise characterized as a covenant) the subject matter of which either (i) is similar to that of any covenant in Article VI of this Agreement, or related definitions herein, but contains one or more percentages, amounts or formulas that is more restrictive than those set forth herein or more beneficial to the lender under any agreement with respect to any Indebtedness of the Company or such Subsidiary or any agreement for the refinancing or extension of all or a portion of the Indebtedness thereunder (and such covenant or similar restriction shall be deemed an Additional Covenant only to the extent that it is more restrictive or more beneficial) or (ii) is different from the subject matter of any covenants in Article VI of this Agreement, or related definitions herein. “ Adjusted LIBO Rate ” means, with respect to any calculation of the Alternate Base Rate, the quotient of (i) the Eurocurrency Reference Rate for deposits in USD divided by (ii) one minus the Reserve Requirement (expressed as a decimal). “ Administrative Questionnaire ” means an Administrative Questionnaire in a form supplied by the Agent. “ Advance ” means a Revolving Credit Advance, an Alternate Currency Advance or a Swing Line Loan. “ Affiliate ” of any Person means any other Person directly or indirectly controlling, controlled by or under common control with such Person. A Person shall be deemed to control another Person if the controlling Person owns 10% or more of any class of voting securities (or other ownership interests) of the controlled Person or possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of the controlled Person, whether through ownership of stock, by contract or otherwise. “ Agent ” means JPMorgan Chase Bank, N.A. in its capacity as contractual representative of the Lenders pursuant to Article XI, and not in its individual capacity as a Lender, and any successor Agent appointed pursuant to Article XI. “ Aggregate Alternate Currency Commitments ” means, at any time, the aggregate of the Alternate Currency Commitments of the Lenders. “ Aggregate Available Revolving Credit Commitments ” means as at any date of determination with respect to all Lenders, an amount equal to the Available Revolving Credit Commitments of all Lenders on such date. “ Aggregate Commitments ” shall mean the aggregate amount of the Commitments of all Lenders. “ Aggregate Outstanding Credit Exposure ” means, at any time, the aggregate of the Outstanding Credit Exposure of all the Lenders. “ Aggregate Outstanding Revolving Credit Exposure ” means as at any date of determination with respect to any Lender, the sum of (i) the USD Equivalent on such date of the aggregate unpaid principal amount of such Lender's Revolving Credit Loans on such date, plus (ii) the USD Equivalent on such date of the amount of such Lender's Pro Rata Share of the LC Obligations on such date, plus (iii) the USD Equivalent on such date of the amount of such Lender's Pro Rata Share of the aggregate unpaid principal amount of Swing Line Loans on such date. “ Aggregate Outstanding Senior Indebtedness ” means as at any date of determination, the sum of (i) the Aggregate Outstanding Credit Exposure on such date, plus (ii) the USD Equivalent on such date of the aggregate outstanding amount of any Receivables Transaction Attributed Indebtedness on such date, plus (iii) the maximum face amount of letters of credit issued by any Lender (other than any Facility LC), together with any outstanding reimbursement obligations related thereto, plus (iv) the aggregate amount of Net Mark-to-Market Exposure in excess of $10,000,000, plus, (v) the aggregate amount of any outstanding overdrafts. “ Aggregate Revolving Credit Commitments ” means the aggregate amount, stated in USD, of the Revolving Credit Commitments of all Lenders. “ Agreement ” means this loan agreement, as it may be amended or modified and in effect from time to time. 2 “ Agreement Accounting Principles ” means generally accepted accounting principles as in effect on the Effective Date in the United States, applied in a manner consistent with the audited consolidated financial statements of the Company and its Subsidiaries for the fiscal year ending January 3, 2016; provided, however , that, if any changes in generally accepted accounting principles are required and adopted by the Company or its Subsidiaries with the agreement of its independent certified public accountants and such changes result in a change in the method of calculation of any financial covenants, tests, restrictions or standards herein or in the related definitions or terms used therein (“Accounting Changes”), the Agent, at the Company’s request, will enter into negotiations, in good faith, in order to amend such provisions in a credit- neutral manner so as to reflect equitably such changes with the desired result that the criteria for evaluating the Company’s and its Subsidiaries’ financial condition and results shall be the same in all material respects after such changes as if such changes had not been made; provided that any such amendments shall be reasonably satisfactory to the Required Lenders. In the event such amendment is entered into, all references in this Agreement to Agreement Accounting Principles shall mean generally accepted accounting principles as of the date of such amendment. After the occurrence of any accounting change but until such time as such amendment has been entered into, all financial statements and other financial reports required to be delivered under this Agreement shall be prepared and delivered in accordance with Agreement Accounting Principles. Notwithstanding anything to the contrary contained above or the definition of “Capitalized Lease Obligations”, in the event of an accounting change requiring operating leases to be capitalized, only those leases that would constitute Capitalized Lease Obligations as of the Effective Date shall be considered Capitalized Lease Obligations and all calculations and deliverables under this Agreement or any other Loan Document shall be made in accordance therewith (provided that all financial statements delivered to the Agent in accordance with the terms of this Agreement after the date of such accounting change shall contain a schedule showing the adjustments necessary to reconcile such financial statements with Agreement Accounting Principles as in effect immediately prior to such accounting change). In addition, notwithstanding any other provision contained herein, all terms of an accounting or financial nature used herein shall be construed, and all computations of amounts and ratios referred to herein shall be made (i) without giving effect to any election under Financial Accounting Standards Board Accounting Standards Codification 825-10-25 (or any other Accounting Standards Codification or Financial Accounting Standard having a similar result or effect) to value any Indebtedness or other liabilities of the Company or any Subsidiary at “fair value”, as defined therein and (ii) without giving effect to any treatment of Indebtedness in respect of convertible debt instruments under Financial Accounting Standards Board Accounting Standards Codification 470-20 (or any other Accounting Standards Codification or Financial Accounting Standard having a similar result or effect) to value any such Indebtedness in a reduced or bifurcated manner as described therein, and such Indebtedness shall at all times be valued at the full stated principal amount thereof. “ Agreement Currency ” is defined in Section 16.6. “ Alternate Base Rate ” means, for any day, a rate per annum equal to the greatest of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on such day (or if such day is not a Business Day, the immediately preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on the Eurocurrency Reference Rate for USD at approximately 11:00 a.m. London time on such day (without any rounding), subject to the interest rate floors set forth herein. Any change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including the effective date of such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an alternate rate of interest pursuant to Section 3.2 hereof, then the Alternate Base Rate shall be the greater of clause (a) and (b) above and shall be determined without reference to clause (c) above. 3 “ Alternate Currency ” means any currency which the Company requests the Agent to include as an Alternate Currency hereunder and which is acceptable to one-hundred percent (100%) of the applicable Alternate Currency Lenders for such Alternate Currency Facility; and with respect to which an Alternate Currency Addendum has been executed among the Company, any Foreign Subsidiary Borrower party thereto, one or more Alternate Currency Lenders and the Agent in connection therewith. “ Alternate Currency Addendum ” means a schedule and addendum entered into among the Company, any Foreign Subsidiary Borrower party thereto, one or more Alternate Currency Lenders and the Agent, in form and substance satisfactory to the Agent, the Company, any Foreign Subsidiary Borrower party thereto, and such Alternate Currency Lenders party thereto but in substantially the form of Exhibit H hereto. “ Alternate Currency Advance ” means a borrowing hereunder (or a continuation thereof) consisting of the several Alternate Currency Loans made in the same Alternate Currency on the same Borrowing Date (or the date of continuation) by the Alternate Currency Lenders for the same Interest Period. “ Alternate Currency Commitment ” means, for each Alternate Currency Lender for each Alternate Currency, the obligation of such Alternate Currency Lender to make Alternate Currency Loans not exceeding the USD Equivalent set forth in the applicable Alternate Currency Addendum, as such amount may be modified from time to time pursuant to the terms of this Agreement and the applicable Alternate Currency Addendum. The Alternate Currency Commitment of each Alternate Currency Lender for each Alternate Currency Facility is set forth on Schedule 1.1(a), as amended, modified, substituted or replaced from time to time. “ Alternate Currency Facility ” means each credit facility established pursuant to Sections 2.1(b) and (d). “ Alternate Currency Lender ” means any Lender (including any Applicable Lending Installation) party to an Alternate Currency Addendum. “ Alternate Currency Loan ” means any Loan denominated in an Alternate Currency made by an Alternate Currency Lender to a Borrower pursuant to this Agreement and the applicable Alternate Currency Addendum (being, for the avoidance of doubt, such Lender's portion of an Alternate Currency Advance). “ Alternate Currency Share ” means, with respect to any Alternate Currency Lender for any particular Alternate Currency, the percentage obtained by dividing (a)such Alternate Currency Lender's Alternate Currency Commitment at such time as set forth in the applicable Alternate Currency Addendum by (b)the aggregate of the Alternate Currency Commitments at such time of all Alternate Currency Lenders with respect to such Alternate Currency as set forth in the applicable Alternate Currency Addendum. “ Anti-Corruption Laws ” means all laws, rules, and regulations of any jurisdiction applicable to a Borrower or its Affiliates from time to time concerning or relating to bribery or corruption. “ Applicable Fee Rate ” means, at any time, the percentage rate per annum at which facility fees are accruing on the Aggregate Commitment (without regard to usage) at such time as set forth in the Pricing Schedule. 4 “ Applicable Lending Installation ” shall mean, with respect to any Lender, any office(s), agency(ies), branch(es), Subsidiary(ies) or Affiliate(s) of such Lender selected by such Lender and notified to the Company and the Agent by such Lender from time to time and, with respect to the Agent, any office(s), agency(ies), branch(es), Subsidiary(ies) or Affiliate(s) of the Agent selected by the Agent and notified to the Company from time to time. “ Applicable Margin ” means, with respect to Advances of any Type at any time, the facility fee or the LC Fee, as the case may be, the percentage rate per annum which is applicable at such time as set forth in the Pricing Schedule. “ Approved Fund ” has the meaning assigned to the term in Section 13.3. “ Article ” means an article of this Agreement unless another document is specifically referenced. “ Assignment and Assumption ” means an assignment and assumption agreement entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section13.3), and accepted by the Agent, in the form of ExhibitG or any other form approved by the Agent. “
